I think the rehearing should be granted. In the first appeal, Yates v. Ball, 132 Fla. 132, 181 So. 341, we held that the essential elements of the contract declared on were proven, that there was no material variance between allegata and probata, that there was ample showing of authority on the part of Ball's agent to act for him and that the issue when all evidence was in, was one for the jury to determine. In fine the law of the case was settled on the first appeal. Provident *Page 541 
Life and Accident Insurance Co. v. Mathers, 157 Fla. 661, 26, So. (2) 814.
The rule in this state is that on a subsequent appeal the appellate Court will not reverse what it has heretofore decided to be the law of the case. Family Loan Co. v. Smetal Corporation, 123 Fla. 900, 169 So. 48. Neither has this Court power to substitute its judgment for that of the jury. Two juries have passed on the evidence in this case and have reached similar verdicts. Southern Express Co. v. Stovall,75 Fla. 1, 77 So. 618.
I do not understand the reversal in second appeal to have been on the ground that the evidence would not support an affirmative verdict under any circumstances. I thought that the interests of all parties under the circumstances, would be better served by letting another jury pass on the evidence. That has been done and I think the verdict and judgment should stand.
The rehearing should be granted and the judgment appealed from should be affirmed.
CHAPMAN, J., concurs.